UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4334



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

WILLIAM C. MURPHY, JR.,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:05-cr-00034-F)


Submitted:   January 23, 2008              Decided:   March 4, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sue Genrich Berry, BOWEN, BERRY AND POWERS, PLLC, Wilmington, North
Carolina, for Appellant.     George E. B. Holding, United States
Attorney, Anne M. Hayes, Wes J. Camden, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following a jury trial, William C. Murphy, Jr., was

convicted of possession with intent to distribute marijuana, in

violation of 21 U.S.C. § 841(a)(1) (2000), and possession of a

firearm in furtherance of a drug trafficking crime, in violation of

18 U.S.C.A. § 924(c)(1)(A) (West Supp. 2007).               The district court

sentenced Murphy to ten months in prison on the drug trafficking

count and a consecutive sixty months in prison on the firearms

count.   Murphy timely appeals, challenging the district court’s

denial of his two suppression motions.

            Murphy    first   argues     that    the    initial    traffic   stop

violated his Fourth Amendment rights.            We find that, based on the

information available to the officers at the time of the stop,

namely that Murphy was driving with an expired North Carolina

driver’s license, the traffic stop was proper.                Whren v. United

States, 517 U.S. 806, 810 (1996) (“As a general matter, the

decision to stop an automobile is reasonable where the police have

probable cause to believe that a traffic violation has occurred.”).
            Murphy    also    contends    that    the    search    warrant    was

constitutionally deficient because the affidavit supporting the

warrant listed one officer, but another officer signed it. We find

that this technical error did not amount to a constitutional

violation and did not invalidate the search warrant. See United
States v. Hyten, 5 F.3d 1154, 1156-57 (8th Cir. 1993) (holding that

affidavit   listing    incorrect    name    of    affiant    did    not   require

suppression).


                                    - 2 -
          Accordingly, we affirm Murphy’s convictions. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -